DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim status
2. 	In response to the amendments filed 12/14/2021, claim 1 was amended and new claims 2-30 were added. Therefore, claims 1-30 are currently pending for examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claim Objections
3.	Claims 14 and 28 are objected to because of the following informalities:  the claims have multiple full stops.  Appropriate correction is required.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
6.	Claim 1, 6, 7, 9-11, 15, 20, 21, 23-25 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Korbitz et al. (US 2005/0066912) in view of Wachter et al. (Wachter; US 2014/0162693) in view of Chakraborty et al. (Chakraborty; US Pat. No. 9,355,381).
For claim 1, Korbitz discloses a method for calculating a location of a location tracking device [E.g. 0026: the exact location of the subject “warning collar 22” is identified and transmitted to the system operator or user carrying master controller 30 for passive location of the subject; 0041; 0051], comprising:
detecting, by a wireless communications device [Figs. 1 and 2: element 30 which includes a transceiver 34 and a memory; 0035], a breach of a geofence made by the location E.g. 0051: displaying a representation that the first collar location is outside the first boundary on the portable master controller display];
receiving, at the wireless communications device, data representing a state of the location tracking device, the state of the location tracking device comprising at least a current location of the location tracking device [E.g. 0051: displaying a representation that the first collar location is outside the first boundary on the portable master controller display; 0026: the exact location of the subject “warning collar 22” is identified and transmitted to the system operator or user carrying master controller 30 for passive location of the subject; 0041]; and
determining, by the wireless communications device, based on the data representing the state of the location tracking device, the location of the location tracking device [E.g. 0051: displaying a representation that the first collar location is outside the first boundary on the portable master controller display; 0026: the exact location of the subject “warning collar 22” is identified and transmitted to the system operator or user carrying master controller 30 for passive location of the subject; 0041, 0056]. 
Korbitz fails to expressly disclose calculating and determining the predicated future location of the location tracking device and that the state of the location tracking device comprising a velocity of the location tracking device.
However, as shown by Wachter, it was well known in the art of location tracking to include calculating and determining predicated future location of location tracking device [E.g. 0065, 0094, 0087, 0096] and that a state of the location tracking device comprising a velocity of the location tracking device [E.g. 0087, 0095-0096, 0164].
 It would have been obvious to one of ordinary skill in the art of location tracking before the effective filling date of the claimed invention to modify Korbitz with the teaching of Wachter 
	Korbitz in view of Wachter fails to expressly disclose updating, by the wireless communications device, a ping rate for the location tracking device, wherein the ping rate is based at least in part on a route of the location tracking device, a route of a receiver device associated with the location tracking device, the predicted future location of the location tracking device, or any combination thereof.
	However, as shown by Chakraborty, it was well known in the art of location tracking to include updating, by a wireless communications device, a ping rate for a location tracking device, wherein the ping rate is based at least in part on a route of the location tracking device (E.g. Col 2, lines 21-47, Col 9, lines 4-23).
It would have been obvious to one of ordinary skill in the art of location tracking before the effective filling date of the claimed invention to modify Korbitz in view of Wachter with the teaching of Chakraborty in order to increase the ability of the user to preciously determine the location of the location tracking device by enabling the location information of the location tracking device to be updated quicker when necessary and thereby improve the overall tracking capability.
For claim 6, Korbitz fails to expressly disclose wherein the data representing the state of the location tracking device is received from motion sensors of the location tracking device and wireless interface connections of the location tracking device.
E.g. 0077, 0097, 0164, 0065] and wireless interface connections of the location tracking device [E.g. 0031-0032, 0065, 0085, 0107, 0180, 0075, Abstract].
It would have been obvious to one of ordinary skill in the art of warning systems before the effective filling date of the claimed invention to modify Korbitz with the teaching of Wachter in order to satisfy system needs and/or environment requirements that require using such tracking technique, also as it is merely combining prior art elements according to known methods to yield predictable results. 
For claim 7, Wachter further teaches, 0096 wherein the wireless interface connections comprise one or more of a wireless local area network connection, a wide area network connection [E.g. 0065, 0094, 0096, 0084-0089, 0180, abstract, Fig. 1A], or a satellite positioning system connection. 
For claim 9, Korbitz discloses wherein the breach is detected based on reception of a breach notification from the location tracking device [E.g. 0051; 0041, 0056; Figs. 1 and 2; when the collar wearer leaves the geofence a breach notification is transmitted from element 22 to element 30].
For claim 10, Korbitz discloses wherein the data representing the state of the location tracking device is received from the location tracking device [E.g. 0051: displaying a representation that the first collar location is outside the first boundary on the portable master controller display; 0026: the exact location of the subject “warning collar 22” is identified and 
For claim 11, Korbitz discloses displaying, on a user interface of the wireless communications device, the data representing the state of the location tracking device [E.g. 0051: displaying a representation that the first collar location is outside the first boundary on the portable master controller display; 0026: the exact location of the subject “warning collar 22” is identified and transmitted to the system operator or user carrying master controller 30 for passive location of the subject; 0041, 0056].
	For claim 15, is interpreted and rejected as discussed with respect to claim 1.
	For claim 20, is interpreted and rejected as discussed with respect to claim 6.
	For claim 21, is interpreted and rejected as discussed with respect to claim 7.
	For claim 23, is interpreted and rejected as discussed with respect to claim 9.
	For claim 24, is interpreted and rejected as discussed with respect to claim 10.
	For claim 25, is interpreted and rejected as discussed with respect to claim 11.
	For claim 29, is interpreted and rejected as discussed with respect to claim 1.
	For claim 30, is interpreted and rejected as discussed with respect to claim 1.

7.	Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Korbitz in view of Wachter further in view of Chakraborty further in view of Klassen et al. (Klassen; US 2009/0143079) and further in view of Yamasaki et al. (Yamasaki; US 2016/0366546).
For claim 2, Korbitz fails to expressly disclose calculating, by the wireless communications device, a confidence score in the predicted future location of the location tracking device.
E.g. 0073, 0065, 0094, 0087, and 0096].
It would have been obvious to one of ordinary skill in the art of warning systems before the effective filling date of the claimed invention to modify Korbitz with the teaching of Wachter in order to provide the user with some probability about the predicted future location of the tracked device and thereby increase the overall user convenience by improving the tracking system capabilities, also as it is merely combining prior art elements according to known methods to yield predictable results. 
	Korbitz in view of Wachter and Chakraborty fails to expressly disclose displaying, on a user interface of the wireless communications device, the route to the predicted future location of the location tracking device.
However, as shown by Klassen, it was well known in the art of location tracking to include displaying, on a user interface of a wireless communications device, a route to predicted future location of a location tracking device [E.g. 0029, 0032-0033, 0036, 0037-0041, Fig. 6].
It would have been obvious to one of ordinary skill in the art of warning systems before the effective filling date of the claimed invention to modify Korbitz in view of Wachter and Chakraborty with the teaching of Klassen in order to provide the user with the optimal way to get to the location of the location tracking device. 
Korbitz in view of Wachter, Chakraborty and Klassen fails to expressly disclose displaying a representation of a confidence score in the future predicted location.
However, as shown by Yamasaki, it was well known in the art of location tracking to display a representation of a confidence score in a predicted location [E.g. 0052, 0035, 0039].

For claim 16, is interpreted and rejected as discussed with respect to claim 2.

8.	Claims 3, 8, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Korbitz in view of Wachter further in view of Chakraborty and further in view of Zhao (US Pat. No. 10,187,745).
For claim 3, Korbitz in view of Wachter and Chakraborty fails to expressly disclose receiving a message from the receiver device to increase the ping rate for the location tracking device based on detection of the breach of the geofence. 
However, as shown by Zhao, it was well known in the art of location tracking to receive a message from a receiver device associated with a location tracking device to increase a ping rate for location tracking device based on detection of a breach of a geofence (E.g. Col 3, lines 8-20, Col 22, lines 13-54; Figs. 7, 3b and 10 and their related description).
It would have been obvious to one of ordinary skill in the art of location tracking before the effective filling date of the claimed invention to modify Korbitz in view of Wachter and Chakraborty with the teaching of Zhao in order to increase the ability of the user to preciously determine the location of the location tracking device by enabling the location information of the location tracking device to be updated quicker when necessary and thereby improve the overall tracking capability, also it is merely combining prior art elements according to known methods to yield predictable results.

However, as shown by Zhao, it was well known in the art of location tracking send a message to a location tracking device to increase a ping rate for the location tracking device based on detection of a breach of a geofence (E.g. Col 3, lines 8-20, Col 22, lines 13-54; Figs. 7, 3b and 10 and their related description).
It would have been obvious to one of ordinary skill in the art of location tracking before the effective filling date of the claimed invention to modify Korbitz in view of Wachter and Chakraborty with the teaching of Zhao in order to increase the ability of the user to preciously determine the location of the location tracking device by enabling the location information of the location tracking device to be updated quicker when necessary and thereby improve the overall tracking capability, also it is merely combining prior art elements according to known methods to yield predictable results.
For claim 17, is interpreted and rejected as discussed with respect to claim 3.
For claim 22, is interpreted and rejected as discussed with respect to claim 8.

9.	Claims 4, 12, 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Korbitz in view of Wachter further in view of Chakraborty and further in view of Lacatus et al. (Lacatus; US 2014/0274225).
For claim 4, Korbitz in view of Wachter and Chakraborty fails to expressly disclose that the data representing the state of the location tracking device further includes a battery level of 
However, as shown by Lacatus, it was well known in the art of tracking devices to include data representing state of a location tracking device includes a battery level of the location tracking device, ping rate is updated based further on the battery level of the location tracking device and the data representing the state of the location tracking device [E.g. Fig. 8, 0078, 0121-0127].
It would have been obvious to one of ordinary skill in the art of warning systems before the effective filling date of the claimed invention to modify Korbitz in view of Wachter and Chakraborty with the teaching of Lacatus in order to decrease power consumption and thereby keep the device operational as long as possible, also as it is merely combining prior art elements according to known methods to yield predictable results. 
For claim 12, Korbitz in view of Wachter and Chakraborty fails to expressly disclose wherein the data representing the state of the location tracking device further includes a battery level of the location tracking device, the method further comprising: determining, by the wireless communications device, the ping rate for the location tracking device based on the battery level of the location tracking device and the data representing the state of the location tracking device; and sending, by the wireless communications device, the ping rate to the location tracking device.
However, as shown by Lacatus, it was well known in the art of tracking devices to include data representing state of a location tracking device includes a battery level of the location tracking device, determining, by a wireless communications device, a ping rate for the location tracking device based on the battery level of the location tracking device and the E.g. Fig. 8, 0078, 0121-0127].
It would have been obvious to one of ordinary skill in the art of warning systems before the effective filling date of the claimed invention to modify Korbitz in view of Wachter and Chakraborty with the teaching of Lacatus in order to decrease power consumption and thereby keep the device operational as long as possible, also as it is merely combining prior art elements according to known methods to yield predictable results. 
For claim 18, is interpreted and rejected as discussed with respect to claim 4.
For claim 26, is interpreted and rejected as discussed with respect to claim 12.

10.	Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Korbitz in view of Wachter further in view of Chakraborty and further in view of Thompson (US 2014/0159905).
	For claim 5, Korbitz in view of Wachter and Chakraborty fails to expressly disclose sending, by the wireless communications device, a notification of the detected breach to the receiver device associated with the location tracking device; and sending, by the wireless communications device, the predicted future location to the receiver device to enable the receiver device to intercept the location tracking device.
However, as shown by Thompson, it was well known in the art of tracking devices to include sending, by a wireless communications device [Fig. 1: femto-cell 130] , a notification of a detected breach to a receiver device associated with a location tracking device [E.g. 0031: when an expected periodic communication is missed between the femto-cell 130 and location E.g. 0026-0029, 0031, 0033-0035, 0038; the femto-cell 130 send to the server 100 “receiver” the predicted future location “that the location tracking device 120 is outside of the home or the range of the femto-cell” in order to enable the server to intercept the location of the location tracking device 120]
It would have been obvious to one of ordinary skill in the art of warning systems before the effective filling date of the claimed invention to modify Korbitz in view of Wachter and Chakraborty with the teaching of Thompson in order to enable accurate and precise location determination by a server when connection is lost between the wireless communication device and the location tracking device and/or to satisfy system needs and/or environment requirements that require using such locating technique. 
For claim 19, is interpreted and rejected as discussed with respect to claim 5.

11.	Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Korbitz in view of Wachter further in view of Chakraborty further in view of Lacatus and further in view of Zhao.
For claim 13, Korbitz in view of Wachter, Chakraborty and Lacatus fails to expressly disclose wherein the ping rate is further based on a distance between the wireless communications device and the location tracking device, and the ping rate is lower for a longer distance between the wireless communications device and the location tracking device than for a shorter distance between the wireless communications device and the location tracking device.
E.g. Col 3, lines 8-20, Col 22, lines 13-54; Figs. 7, 3b and 10 and their related description).
It would have been obvious to one of ordinary skill in the art of warning systems before the effective filling date of the claimed invention to modify Korbitz in view of Wachter, Chakraborty and Lacatus with the teaching of Zhao in order to increase the ability of the user to preciously determine the location of the location tracking device by enabling the location information of the location tracking device to be updated quicker when necessary, also it is merely combining prior art elements according to known methods to yield predictable results. 
For claim 27, is interpreted and rejected as discussed with respect to claim 13.

12.	Claims 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Korbitz in view of Wachter further in view of Chakraborty further in view of Klassen.
For claim 14, Korbitz in view of Wachter and Chakraborty fails to expressly disclose determining, by the wireless communications device, a route from a current location of the wireless communications device to the predicted future location of the location tracking device, displaying, on a user interface of the wireless communications device, the route from the current location of the wireless communications device to the predicted future location of the location tracking device.
E.g. 0029, 0032-0033, 0036, 0037-0041, Fig. 6].
It would have been obvious to one of ordinary skill in the art of warning systems before the effective filling date of the claimed invention to modify Korbitz in view of Wachter and Chakraborty with the teaching of Klassen in order to provide the user with the optimal way to get to the location of the location tracking device. 
For claim 28, is interpreted and rejected as discussed with respect to claim 14.

Response to Remarks
13.	The Applicant's remarks regarding the rejection have been considered but are moot because the argument do not apply to the new ground of rejection.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689